Citation Nr: 9930907	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-19 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than December 8, 
1983 for an award of service connection for a tender scar, 
post surgical repair, excision of sclerotic bone lesion of 
the left fifth metatarsal.  

2.  Entitlement to an effective date earlier than December 8, 
1983 for an award of service connection for a donor site scar 
of the left hip.

3.  Entitlement to an effective date earlier than September 
5, 1995 for a 10 percent rating for a tender scar, post 
surgical repair, excision of sclerotic bone lesion of the 
left fifth metatarsal.  

4.  Entitlement to an increased (compensable) initial rating 
for a donor site scar of the left hip.

5.  Entitlement to an increased rating for a tender scar, 
post surgical repair, excision of sclerotic bone lesion of 
the left fifth metatarsal, currently evaluated as 10 percent 
disabling.  

WITNESSES AT HEARING ON APPEAL

The veteran and R. Ison 


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to May 1976.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) New Orleans Regional Office (RO) which 
granted service connection for a tender scar, post-surgical 
repair, excision, sclerotic bone lesion, left fifth 
metatarsal, and assigned a zero percent rating from December 
8, 1983 and a 10 percent rating from September 5, 1995.  In 
addition, the RO granted service connection for a donor site 
scar of the left hip and assigned an initial zero percent 
rating, effective December 8, 1983.

As set forth in detail below, in subsequent communications, 
the veteran attempted to convey to the RO the particular 
issues with which he disagreed.  At best, the language used 
by him was unclear in that regard.  Nonetheless, liberally 
construing his communications in light of the complex nature 
of effective date jurisprudence, and utilizing common sense, 
the Board finds that the veteran has duly perfected appeals 
with the issues set forth on the cover page of this decision.  

The Board also notes that by letter in August 1996, R. Ison, 
Notary Public, Social Security Law Center, contacted the RO 
and advised that he had been appointed by the veteran as his 
representative.  Attached thereto was a power of attorney, 
signed by the veteran, appointing Mr. Ison as his 
representative.  By December 1996 letter, however, the RO 
advised the veteran that his chosen representative had not 
been approved to represent claimants for veterans' benefits.  
The RO offered him the opportunity to appoint another 
representative, but he did not respond.  Thus, although Mr. 
Ison subsequently appeared at the May 1999 Board hearing 
accompanied by an attorney from the Social Security Law 
Center (who has not been appointed as his representative in 
writing signed by the veteran), after a thorough review of 
the evidence of record and the applicable regulations, the 
Board finds that the veteran currently has no legal or 
accredited representation before VA at this time.  See 38 
C.F.R. §§ 14.626 et seq.; see also 38 C.F.R. § 20.604 (1999).  
However, to avoid prejudice to the veteran, the Board will 
consider the arguments advanced by Mr. Ison on behalf of the 
veteran.  In any event, in view of the favorable action that 
follows, the Board finds that the veteran has not been 
prejudiced on the issues adjudicated below.


FINDINGS OF FACT

1.  On November 13, 1980, the veteran's claim of service 
connection for residuals of left foot surgery with bone graft 
from the hip was received at the RO.  

2.  By February 1984 rating decision, the RO denied his claim 
on the basis that there were no service medical records 
verifying his in-service surgery.

3.  On September 5, 1995, the RO received service medical 
records from the U.S. Marine Corps verifying the veteran's 
in-service left foot surgery with bone graft from the hip.

4.  By March 1996 rating decision, the RO granted service 
connection for a tender scar, post surgical repair, excision 
of sclerotic bone lesion of the left fifth metatarsal, as 
well as a donor site scar of the left hip; the decision was 
based on the evidence contained in the newly furnished 
service medical records.

5.  The veteran's service-connected scar, post surgical 
repair, excision of sclerotic bone lesion of the left fifth 
metatarsal, has been manifested by pain and tenderness since 
the grant of service connection.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of November 13, 1980, 
but no earlier, for an award of service connection (and an 
initial 10 percent rating) for a tender scar, post surgical 
repair, excision of sclerotic bone lesion of the left fifth 
metatarsal, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. §§ 3.400, 4.118, Diagnostic Code 7804 
(1999).

2.  The criteria for an effective date of November 13, 1980, 
but no earlier, for an award of service connection for a 
donor site scar of the left hip have been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The record shows that on November 13, 1980, the veteran's 
application for VA compensation benefits was received at the 
RO.  In that application, the veteran requested service 
connection for residuals of a broken bone of the left foot 
and subsequent bone graft from the hip.  For reasons which 
are not clear, the RO did not acknowledge or otherwise take 
action on the veteran's claim.  

By December 8, 1983 letter, the veteran inquired as to the 
status of his claim, stating that he had previously filed a 
claim in November 1980.  

On receipt of the veteran's December 1983 letter, the RO 
scheduled the veteran for VA medical examination in January 
1984.  On examination, he reported that during active 
service, he sustained a broken bone in his left foot which 
required surgery, including a bone graft from the hip.  With 
respect to current symptoms, the veteran stated that he 
experienced occasional pain in the left foot.  On 
examination, he had full range of left foot and ankle motion 
with normal dorsiflexion and plantar flexion of the toes.  
There was a horizontal scar on the lateral side of the foot.  
The rest of the examination was negative.  The assessment was 
healed fracture of the 5th metatarsal of the left foot with 
bone graft from the hip.  

Also in January 1984, the RO contacted the National Personnel 
Records Center (NPRC) and requested copies of the veteran's 
military enlistment and separation medical examination 
reports.  Later that month, the NPRC forwarded a copy of the 
veteran's March 1966 military enlistment medical examination 
report which was negative for pertinent complaint or 
abnormality.  No other records were sent.  In February 1984, 
the RO again contacted NPRC and requested all of the 
veteran's available service medical records.  The NPRC 
responded later that month that they had previously provided 
all of the veteran's available service medical records.

By rating decision later in February 1984, the RO denied 
service connection for a healed fracture of the fifth 
metatarsal of the left foot with bone graft of the hip on the 
basis that there was no record available of service 
incurrence of the fractured foot.  In its decision, the RO 
indicated that the claim would be reconsidered on receipt of 
additional medical evidence.  The RO notified the veteran of 
that decision in March 1984, but he did not initiate an 
appeal.  Thus, the February 1984 rating decision is final.

In February 1990, the veteran again submitted an application 
for VA compensation benefits, requesting service connection 
for residuals of a left foot injury.  In March 1990, the RO 
notified him that his claim had been denied previously in 
1984, and that he could reopen his claim by submitting 
evidence showing that his left foot disability was incurred 
in service.  The veteran did not respond and in June 1990, 
the RO notified him that his claim had been denied as he did 
not submit the requested evidence.

In March 1993, the veteran again requested service connection 
for residuals of a left foot injury.  He indicated that he 
had major surgery in service in which a bone graft was taken 
from his hip.  He stated that he had been in the military for 
ten years and that there should be medical records available 
to verify his assertions.

In July 1993, the RO again contacted NPRC and requested 
additional service medical records pertaining to the veteran.  
In August 1993, the NPRC advised that there were no 
additional records pertaining to the veteran.  The RO also 
contacted the U.S. Marine Corps for additional records in 
September 1994.

By October 1994 rating decision, the RO denied the veteran's 
claim on the basis that new and material evidence had not 
been submitted.  The veteran was notified of this decision by 
letter dated later that month.

In June 1995, the RO received copies of some of the veteran's 
service medical records from the U.S. Marine Corps.  These 
records confirmed that in October 1973 he sustained what was 
believed to be a shaft fracture of the proximal portion of 
the fifth metatarsal.  He complained of intermittent pain 
over the area and in December 1975 he was hospitalized for 
treatment.  X-ray examination showed a luculent centered 
sclerotic ring of bone in the area of the fifth metatarsal 
and he elected to have surgery.  On December 15, 1975, he had 
a surgical excision of the sclerotic bony lesion of the 
proximal fifth metatarsal.  An exogenous iliac graft was 
placed in the excised area.  He reportedly had a totally 
uneventful wound healing and was placed in a short leg cast.  
The separation medical examination report is not of record.

After receipt of this additional evidence, in February 1996, 
the veteran was afforded VA medical examination at which he 
reported residual pain in the left foot for the past twenty 
years.  Examination showed a vertical scar over the left 
fifth metatarsal.  Range of motion showed left ankle 
dorsiflexion to 10 degrees and plantar flexion to 45 degrees.  
The veteran was able to walk on the tips of his toes and 
heels freely.

On VA examination in March 1996, he complained of pain in the 
left foot, especially with touch.  He stated that soft shoes 
helped.  On examination, there was a well-healed, tender, 
nonhypertrophic scar approximately three inches in length.  
Touch in the area caused pain which made the veteran "jump 
out of his seat."  X-ray examination showed a healed 
fracture at the base of the fifth metatarsal.  The impression 
was tender, painful, post-surgical repair of a fracture of 
the left foot.

By March 1996 rating decision, the RO granted service 
connection for a tender scar, post-surgical repair, excision, 
sclerotic bone lesion, left fifth metatarsal, and assigned a 
zero percent rating from December 8, 1983, and a 10 percent 
rating from September 5, 1995, the date of receipt of the 
veteran's service medical records from the U.S. Marine Corps.  
The RO also granted service connection for a donor site scar 
of the left hip and assigned a zero percent rating, effective 
December 8, 1983.

By August 1996 letter, R. Ison, Notary Public at the Social 
Security Law Center contacted the RO and advised that the 
veteran wished to appeal "the 10% rating he received on 
03/28/96."  Mr. Ison indicated that it was the veteran's 
contention that "he has a serious employment handicap which 
accrued while on active duty."  Attached to the letter was a 
power of attorney signed by the veteran appointing Mr. Ison 
as his representative.

By December 1996 letter, the RO contacted the veteran and 
advised him that Mr. Ison had not been approved to represent 
claimants for veterans' benefits.  As such, he was advised 
that the letter sent by Mr. Ison could not be accepted as a 
Notice of Disagreement.  The RO advised the veteran that if 
he wished to pursue his appeal, he should submit his own 
Notice of Disagreement.

In January 1997, the veteran submitted his own Notice of 
Disagreement in which he requested an increased disability 
rating, as well as a "retroactive review of my entire case 
history."  By March 1997 letter, the RO asked the veteran to 
clarify his Notice of Disagreement, as it was not apparent 
which issues he disagreed with.  In March 1997, the veteran 
indicated that, since his disability began in service, the 
effective date should be the date of his separation from 
service.  In addition, he indicated that "[t]he 10% that was 
awarded for my left foot did not cover the injury to my left 
hip again, I believe that the fact that my medical records 
were lost by the V.A. should not be held against me."  

As set forth above in the Introduction, liberally construing 
the veteran's language, the Board accepts his statements as a 
Notice of Disagreement with the following issues:  (1) 
entitlement to an effective date earlier than December 8, 
1983 for an award of service connection for a tender scar of 
the left foot; (2) entitlement to an effective date earlier 
than September 5, 1995 for a 10 percent rating for a tender 
scar of the left foot; (3) entitlement to an increased 
initial ratings for a donor site scar of the left hip and a 
tender scar of the left foot.  See 38 C.F.R. § 20.201 (1999).

In April 1997, the RO issued a Statement of the Case 
addressing the following issues:  (1) "Earlier effective 
date for compensable rating of tender scar, post surgical 
repair, excision, sclerotic bone lesion, left fifth 
metatarsal (current effective date 09-05-95)," and (2) 
"Increased evaluation of donor site scar, left hip, 
currently evaluated as 0 percent disabling."  Again, 
although the RO framed the issues inartfully, a review of the 
Statement of the Case reveals that in substance the RO 
addressed the issues with which the veteran disagreed in 
January 1997.  Moreover, the RO provided the veteran notice 
of the applicable regulations, including 38 C.F.R. §§ 3.400 
and 4.118, Diagnostic Code 7805.

Thereafter, by May 1997 letter signed by Bruce Williams, 
Attorney-at-law, and R. Ison, Notary Public, both apparently 
of the Social Security Law Center, it was indicated that the 
veteran desired a "local hearing before a non-local Board."  
In addition, the letter indicated that Mr. Williams "is the 
attorney of record in this case."  Attached to the letter 
was a VA Form 9, signed by the veteran, in which the 
following argument was noted:

The rating decision dated 02-14-84 for a healed 
fracture of the fifth metatarsal of left foot with 
a bone graft from the left hip was incorrect 
because the VA used partial records to award the 10 
per cent service connected disability.  When the 
records were located and provided to the VA, [the 
veteran] should have been awarded from the date of 
discharge.  This award should have included both 
the hip and foot.  [The veteran] is now asking for 
an increase in benefits because of the Presumption 
of Sound Condition.  He was operated on while in 
service, and he is now having problems with his hip 
and feet."

Although the language set forth above is indistinct at best, 
the Board is of the opinion that, liberally construed, the 
veteran's substantive appeal is sufficient to confer 
jurisdiction on the Board of the issues set forth on the 
cover page of this decision.  38 C.F.R. § 20.202 (1999); see 
also Myers v. Derwinski, 1 Vet. App. 127, 129 (1991) 
(providing that the substantive appeal should be construed 
liberally for the purposes of determining whether it raises 
issues on appeal). 

In July 1999, the veteran, R. Ison, and Mr. Williams appeared 
at a hearing before the undersigned.  At that hearing, Mr. 
Williams identified himself as Mr. Ison's employer, but 
indicated that he was not representing the veteran and was 
attending merely as an observer.  At the hearing, the veteran 
testified that he had problems with his left foot, and since 
his service separation his pain had worsened recently.  He 
stated that he was using a cane to ambulate, and that he had 
been using it for the past four to five months.  He indicated 
that he was currently receiving VA outpatient treatment for 
his disabilities and that surgery had been recommended.  He 
estimated that he had first filed a claim for VA compensation 
benefits in 1980, approximately four years after his 
separation from service.  

II.  Law and Regulations

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 
(1999).  An effective date from the day following the date of 
separation from service is authorized only if the claim is 
received within one year from separation from service.  
38 C.F.R. § 3.400(b)(2) (1999). 

The effective date of an award of disability compensation 
based on new and material evidence (other than service 
department records) received after a final disallowance shall 
be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(q)(1)(ii).  

However, an exception is made to this rule when the new and 
material evidence on which the reopening of the claim and the 
award of the benefit was based consisted of supplemental 
service department records.  In such cases, the effective 
date may be made retroactive to the "date of receipt of 
claim on which prior evaluation was made . . . ."  38 C.F.R. 
§ 3.400(q)(2) (1999); see also Spencer v. Brown, 4 Vet.App. 
283, 293-296 (1993).  

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if claim is received within one year from such 
date; otherwise, date of receipt of the claim.  38 C.F.R. § 
3.400(o)(2).

III.  Analysis

With respect to the issues of whether the veteran is entitled 
to earlier effective dates for the award of service 
connection for scars of the left foot and hip, the Board 
notes that the evidence clearly reflects that his original 
claim of service connection for residuals of left foot and 
surgery with bone graft from the hip was received at the RO 
on November 13, 1980.  Although this claim was subsequently 
denied by final February 1984 rating decision, the basis for 
the denial of the claim was that there were no service 
medical records verifying the in-service surgery.

Thereafter, on September 5, 1995, the RO received service 
medical records from the U.S. Marine Corps verifying the 
veteran's in-service left foot trauma and surgery with bone 
graft from the hip.  On review of the claim in light of these 
new records, by March 1996 rating decision, the RO granted 
service connection for a tender scar, post surgical repair, 
excision of sclerotic bone lesion of the left fifth 
metatarsal, as well as a donor site scar of the left hip.  It 
is clear that the RO decision to award service connection for 
these disabilities was based on the evidence contained in the 
newly obtained service medical records.

As set forth above, where a claim is reopened on the basis of 
new and material evidence from service department reports, 
the award of benefits is made retroactive to the date of the 
original claim.  38 C.F.R. § 3.400(q)(2).  Under the 
circumstances of this case, since the claim was reopened and 
granted based on the receipt of service department records 
which were not of record at the time of the original denial, 
the effective date for the grant of service connection for a 
tender scar, post surgical repair, excision of sclerotic bone 
lesion of the left fifth metatarsal, as well as a donor site 
scar of the left hip, is the date of receipt of the original 
claim, November 13, 1980.  38 C.F.R. §§ 3.156(c), 
3.400(q)(2).  An earlier effective date is not warranted as 
the veteran did not file his original claim for benefits 
within one year after his separation from service on May 24, 
1976.  Thus, the earliest effective date which may be 
assigned for the award of service connection for the 
veteran's left foot and hip scars is November 13, 1980, the 
date of receipt of his original claim.  

In addition, the veteran contends that he is entitled to an 
earlier effective date for the 10 percent rating for his left 
foot scar.  As noted, in the March 1996 rating decision on 
appeal, the RO granted service connection for a tender scar 
of the left foot and assigned an initial zero percent rating 
from December 8, 1983.  In addition, the RO assigned a 10 
percent rating from September 5, 1995, the date of receipt of 
the veteran's service medical records from the U.S. Marine 
Corps.  The veteran has appealed the effective date of the 10 
percent rating, arguing that his left foot scar has been 
symptomatic since his separation from service.

The Board notes that under applicable regulations, a 
compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
they be poorly nourished, with repeated ulceration; that they 
be tender and painful on objective demonstration; or that 
they produce limitation of function of the body part which 
they affect.  38 C.F.R. § 4.118, Codes 7803, 7804, 7805 
(1999).

In this case, it is ascertainable from the evidence of record 
that the veteran's left foot scar was manifested by symptoms 
warranting a 10 percent rating from the effective date of the 
award of service connection, November 13, 1980.  In that 
regard, the Board notes that the veteran has testified that 
his foot has been tender and painful since separation from 
service.  The Board finds the veteran's statements are 
credible in this regard.  In addition, it is noted that on VA 
examination in January 1984, although he was noted to have 
full range of motion, a scar was observed on the veteran's 
left foot and he stated that he experienced pain therein.  
Thus, affording him the benefit of the doubt, the Board finds 
that the criteria for a 10 percent rating have been met under 
Diagnostic Code 7804 since November 13, 1980, the date of 
receipt of the original claim.  This is the maximum schedular 
rating assignable for scars, absent scars which limit 
function of a body part that they affect, which is not been 
shown in this case.  38 C.F.R. § 4.118, Diagnostic Code 7805.  
An effective date earlier than November 13, 1980 for the 10 
percent rating for a tender scar of the left foot is 
obviously unwarranted prior to the effective date of the 
award of service connection for the disability.  38 C.F.R. 
§ 3.400.


ORDER

An effective date of November 13, 1980, but no earlier, for 
an award of service connection (and a 10 percent rating) for 
tender scar, post surgical repair, excision of sclerotic bone 
lesion of the left fifth metatarsal, is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.

An effective date of November 13, 1980, but no earlier, for 
an award of service connection for a donor site scar of the 
left hip is granted.  


	(CONTINUED ON NEXT PAGE)


REMAND

The Board finds that the veteran's claims for increased 
ratings for his service-connected left foot and left hip 
scars are well grounded pursuant to 38 U.S.C.A. § 5107.  This 
finding is based on the veteran's evidentiary assertions 
concerning the severity of symptomatology resulting from his 
service-connected disabilities.  King v. Brown, 5 Vet. App. 
19 (1993); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Since the veteran has submitted well grounded claims, VA has 
a duty to assist him in the development of evidence pertinent 
to those claims.  38 U.S.C.A. § 5107.  The duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining an adequate 
VA examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is inadequate to evaluate the current 
state of the condition, VA must provide a new examination.  
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle, 2 Vet. App. at 632.  In this case, at his July 
1999 hearing, the veteran asserted that his left hip and left 
foot disabilities had increased in severity.  Thus, a new 
examination is warranted.  

Moreover, the Board notes that, at his hearing, the veteran 
testified that he had received VA treatment for his service-
connected disabilities.  At the present time, the record 
contains no VA outpatient treatment records.  Thus, the RO 
should request these records.  See Bell v. Derwinski, 2 
Vet.App. 611, 613 (1992) (holding that a remand for records 
that are in possession of the government is warranted when 
the records "could be determinative" of a claim).

Finally, as noted above in the Introduction portion of this 
decision, the individual or organization originally appointed 
by the veteran to act as his representative has not been 
deemed to be a VA accredited agent or representative.  
Although the veteran was advised of this fact and was offered 
the opportunity to designate another representative, he chose 
not to take such action.  Nonetheless, Mr. Ison appeared at 
the July 1999 hearing and indicated that he was the veteran's 
"agent."  Clarification is in order nevertheless .  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims and to ensure 
due process of law, the case is remanded for the following 
development:

1.  The RO should contact the veteran to 
clarify whether he wishes to designate a 
representative.  If he wishes to 
designate a representative, the RO should 
provide the veteran with the appropriate 
forms by which to do so.  

2.  The RO should also request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA or private, 
who may possess additional records of 
treatment for his service connected 
disabilities.  After securing any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
complete treatment records from all 
sources identified (and not already 
secured).

3.  After the above records, if any, are 
associated with the claims folder, the 
veteran should be afforded VA medical 
examination to determine the nature and 
severity of his service-connected left 
foot and hip disabilities.  The examiner 
should be requested to identify, to the 
extent medically feasible, all residuals 
of the veteran's in-service surgery and 
describe the severity of each symptom.  
With respect to the scars of the 
veteran's left foot and hip, the examiner 
should be asked to assess whether there 
is any exfoliation, exudation, or 
itching, tenderness or pain on objective 
demonstration, or any limitation of 
function.  

After the development requested above has been completed, the 
RO should again review the record.  If the benefits sought on 
appeal remain denied, the veteran should be issued a 
supplemental statement of the case and be given the 
opportunity to respond.  The case should then be returned to 
the Board for further review.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA 
Adjudication Procedure Manual, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals







